DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the port interface” in line 12. However claim 1 was amended so that “a port interface” is not introduced until later in line 14. Therefore, the recitation of “the port interface” in line 12 lacks a proper antecedent basis. The examiner will assume these are meant to refer to the same port interface.
Claim 3 recites “wherein the shape of the recess is one of triangular, oval, and circular”. However it is not clear which recess this refers to because claim 1 now requires two different recesses.

The examiner further notes that claims 5-7, which depend from claim 4, also refer to “the interface plate” and are thus unclear for the same reason as claim 4.
Claims 3-8 are rejected by virtue of their dependency from a rejected claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuter et al. (US 7,794,451 B1, cited previously and hereinafter 'Chuter').
As to claim 9, Chuter discloses a port interface plate (attachment base 22) for a drug delivery device comprising a housing defining a port recess within a bottom surface, a cartridge received within the housing, a drive assembly received within the housing and configured to engage the cartridge and dispense medicament from the cartridge, and a needle actuator assembly received within the housing (the claim currently only positively recites the port interface plate and recites no capacity in which the plate is “for” the drug delivery device therefore these limitations are merely directed to an intended use), the port interface plate comprising: a plate body (body of 22 – see annotated Fig. 1 below) having a first side (bottom side – annotated below) and a second side (top side, annotated below) positioned opposite from the first side (see annotated Fig. 1 below); and a port interface configured to receive an implanted injection port (the examiner notes that the implanted injection port is not 



    PNG
    media_image1.png
    611
    574
    media_image1.png
    Greyscale


As to claim 12, Chuter discloses the port interface plate of claim 9 as described above, and further wherein the port interface plate comprises a connection arrangement (connection screw 70) configured to secure the port interface plate to the housing of the drug delivery device (again since no housing and/or drug delivery device is positively recited, the holding screw 70 can be said to be capable of securing the port interface plate to a housing of a hypothetical drug delivery having appropriate mating features).

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 5,620,419, hereafter ‘Liu’).
As to claim 9, Liu discloses a port interface plate (self-centering locator 10; see Figs. 1-7) for a drug delivery device comprising a housing defining a port recess within a bottom surface, a cartridge received within the housing, a drive assembly received within the housing and configured to engage the cartridge and dispense medicament from the cartridge, and a needle actuator assembly received within the housing (the claim currently only positively recites the port interface plate and recites no capacity in which the plate is “for” the drug delivery device therefore these limitations are merely directed to an intended use), the port interface plate comprising: a plate body (ramp 16 and split ring 12 together comprising a body) having a first side (bottom side) and a second side (top side)positioned opposite from the first side (see Figs. 1-7); and a port interface configured to receive an implanted injection port (shown configured to receive implanted injection port 44 in Figs. 5-7), wherein the port interface comprises an opening (central opening 18) having a shape corresponding to a shape of the implanted injection port (see abstract, Figs. 1-7, para beginning line 48 col. 2, para beginning line 60 col. 3, also see para beginning line 16 col. 5 which explains how the locators of Liu can take on other shapes depending on the type of VAD), and wherein the port interface is aligned entirely within the port recess (due to the lack of any positive recitation of the drug delivery device and/or recess, Liu satisfies this limitation because the port interface must merely be capable of being aligned entirely within a port recess of any hypothetical drug delivery device).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuter as applied to claim 12 above, and further in view of Yodfat et al. (US 2008/0255516 A1, cited previously and hereinafter 'Yodfat').
As to claim 13, Chuter teaches the port interface plate of claim 12 as described above. Chuter is silent to wherein the connection arrangement comprises snap members provided on the plate body of the interface plate.
Yodfat discloses a connection arrangement comprising snap members (302(a, b, c, d)) provided on a plate body of an interface plate (cradle 21)  for connecting the interface plate to a housing (housing of dispensing unit 10) (see Figs. 18A-18C, 21A, para 0156).
It would have been obvious to one having ordinary skill in the art to substitute the connection arrangement shown by Chuter (i.e. screw 70) for a connection arrangement using snap members provided on the plate body of the interface plate as shown by Yodfat. One would have been motivated to do so as a simple substitution of one known type of connection means for another (see Figs. 18A-18C, 21A, para 0156 of Yodfat).

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 1, though various clarity issues exist with claim, the applicant has amended claim 1 to require a port interface plate engageable with the housing and wherein the interface plate defines a port interface aligned entirely within the port recess. Though Chuter, believed to be the closest prior art, teaches many of the limitations of claim 1 (see 1/8/21 Final Rejection), Chuter does not show a port interface plate that is engageable with the housing and wherein the interface plate defines a port interface aligned entirely within the port recess in combination with the rest of the limitations of claim 1 (the only opening in the port interface plate 22 of Chuter is not aligned entirely within the port recess of the bottom surface of the housing).
Claims 3-8 depend from claim 1.
With regard to claim 14, the applicant has amended line 10 of the claim to require that the port interface is configured to be aligned entirely within the port recess of the housing when the port interface plate is secured to the housing. As noted in the 1/8/21 Final Rejection, Chuter does teach a port interface (annotated on page 6 of 1/8/21 Final Rejection), however this port interface is not aligned entirely within the port recess (central bore 23) of the housing when the port interface plate is secured to the housing. Therefore Chuter is silent to the limitation of he port interface is configured to be aligned entirely within the port recess of the housing when the port interface plate is secured to the housing in combination with the rest of claim 14.
Claim 15 depends from claim 14.

Response to Arguments
Applicant’s arguments (Remarks submitted 2/22/21) have been considered.
With regard to applicant’s arguments concerning the previous 103 rejections of independent claims 1, 9, and 14 (pages 5-9 of Remarks), the examiner is in agreement with the applicant that the is still bigger than the central bore (23), the only opening defined by the support platform (12). This means that Chuter fails to disclose any interface, defined by a port interface plate, that is aligned entirely within a recess defined within a bottom surface of a housing” (from page 7 of Remarks). It is for this reason that Chuter is no longer being used to reject claims 1 or 14. However, claim 9 is different from claims 1 and 14 in that it only positively recites the port interface plate, and only mentions the recess and/or housing as part of an intended use of the interface plate. Referring to MPEP 2114.02, which states in part: "MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary  and completely  submerged in the developer material". The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.)". In this case, the structure of Chuter does not differ from the claimed apparatus, and that the manner in which the claimed apparatus is intended to be used does not differentiate it from the prior art device. With this in mind, a further consideration of claim 9 deemed that claim 9 could be rejected in view of Chuter and in view of Liu.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783